—Appeal by defendant from a judgment of the County Court, Nassau County, rendered November 30, 1978, convicting him of criminal mischief in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. The trial court’s failure, on this record, to charge on intoxication constituted reversible error (see People v Orr, 43 AD2d 836, affd 35 NY2d 829; People v Summer, 64 AD2d 658; see, also, Penal Law, § 15.25). Suozzi, J. P., Cohalan, Margett and Martuscello, JJ., concur.